Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO.: 1:20-cv-21387-JEM

  MELISA LOPEZ,

            Plaintiff,

  vs.

  THE CITY OF MIAMI, a municipality, and
  JAVIER ORTIZ, in his individual capacity,

        Defendants.
  _______________________________________/

        DEFENDANT, JAVIER ORTIZ’S ANSWER AND AFFIRMATIVE DEFENSES
                    TO PLAINTIFF’S AMENDED COMPLAINT

            Defendant, JAVIER ORTIZ, by and through undersigned counsel, pursuant to the Federal

  Rules of Civil Procedure, hereby files this Answer and Affirmative Defenses to Plaintiff’s

  Amended Complaint, and states:

                                   NATURE OF THE ACTION

  1.        Defendant denies the allegations in Paragraph one (1) of the Amended Complaint and

  demands strict proof thereof. Furthermore, Defendant denies any wrongdoing complained of

  herein.

                                  JURISDICTION AND VENUE

  2.        Defendant admits only that this action is brought pursuant to 42 U.S.C. § 1983.

  Defendant denies the remainder of the allegations in Paragraph two (2) of the Amended

  Complaint and demands strict proof thereof.

  3.        Defendant admits only that venue is proper. Defendant denies the remainder of

  allegations in Paragraph three (3) of the Amended Complaint and demands strict proof thereof.
Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 2 of 12
                                                                        Lopez v. The City of Miami, et al.
                                                            District Court Case No.: 1:20-cv-21387-JEM
                                                                                                 Page 2

                                            PARTIES

  4.     Based upon reasonable investigation, the allegations contained in Paragraph four (4) of

  the Amended Complaint are unknown to this Defendant and are therefore denied. Furthermore,

  Defendant demands strict proof thereof.

  5.     Defendant admits only that the City of Miami is a political subdivision of the State of

  Florida. Defendant denies the remainder of the allegations in Paragraph five (5) of the Amended

  Complaint and demands strict proof thereof.

  6.     Defendant admits only that he was a law enforcement officer for the City of Miami

  Police Department acting under color of law at relevant times. Defendant denies the remainder of

  the allegations in Paragraph six (6) of the Amended Complaint and demands strict proof thereof.

                                  GENERAL ALLEGATIONS

  7.     Defendant denies the allegations in Paragraph seven (7) of the Amended Complaint and

  demands strict proof thereof.

  8.     Defendant denies the allegations in Paragraph eight (8) of the Amended Complaint and

  demands strict proof thereof.

  9.     Defendant denies the allegations in Paragraph nine (9) of the Amended Complaint and

  demands strict proof thereof.

  10.    Defendant denies the allegations in Paragraph ten (10) of the Amended Complaint and

  demands strict proof thereof.

  11.    Defendant denies the allegations in Paragraph eleven (11) of the Amended Complaint and

  demands strict proof thereof.

  12.    Defendant denies the allegations in Paragraph twelve (12) of the Amended Complaint

  and demands strict proof thereof.
Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 3 of 12
                                                                      Lopez v. The City of Miami, et al.
                                                          District Court Case No.: 1:20-cv-21387-JEM
                                                                                               Page 3

  13.    Defendant denies the allegations in Paragraph thirteen (13) of the Amended Complaint

  and demands strict proof thereof.

  14.    Defendant denies the allegations in Paragraph fourteen (14) of the Amended Complaint

  and demands strict proof thereof.

  15.    Defendant denies the allegations in Paragraph fifteen (15) of the Amended Complaint and

  demands strict proof thereof.

  16.    Defendant denies the allegations in Paragraph sixteen (16) of the Amended Complaint

  and demands strict proof thereof.

  17.    Defendant denies the allegations in Paragraph seventeen (17) of the Amended Complaint

  and demands strict proof thereof.

  18.    Defendant denies the allegations in Paragraph eighteen (18) of the Amended Complaint

  and demands strict proof thereof.

  19.    Defendant denies the allegations in Paragraph nineteen (19) of the Amended Complaint

  and demands strict proof thereof.

  20.    Defendant denies the allegations in Paragraph twenty (20) of the Amended Complaint

  and demands strict proof thereof.

  21.    Defendant denies the allegations in Paragraph twenty-one (21) of the Amended

  Complaint and demands strict proof thereof.

  22.    Defendant denies the allegations in Paragraph twenty-two (22) of the Amended

  Complaint and demands strict proof thereof.

  23.    Defendant denies the allegations in Paragraph twenty-three (23) of the Amended

  Complaint and demands strict proof thereof.
Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 4 of 12
                                                                      Lopez v. The City of Miami, et al.
                                                          District Court Case No.: 1:20-cv-21387-JEM
                                                                                               Page 4

  24.    Defendant denies the allegations in Paragraph twenty-four (24) of the Amended

  Complaint and demands strict proof thereof.

  25.    Defendant denies the allegations in Paragraph twenty-five (25) of the Amended

  Complaint and demands strict proof thereof.

  26.    Defendant denies the allegations in Paragraph twenty-six (26) of the Amended Complaint

  and demands strict proof thereof.

  27.    Defendant denies the allegations in Paragraph twenty-seven (27) of the Amended

  Complaint and demands strict proof thereof.

  28.    Defendant denies the allegations in Paragraph twenty-eight (28) of the Amended

  Complaint and demands strict proof thereof.

  29.    Defendant denies the allegations in Paragraph twenty-nine (29) of the Amended

  Complaint and demands strict proof thereof.

  30.    Defendant denies the allegations in Paragraph thirty (30) of the Amended Complaint and

  demands strict proof thereof.

  31.    Defendant denies the allegations in Paragraph thirty-one (31) of the Amended Complaint

  and demands strict proof thereof.

  32.    Defendant denies the allegations in Paragraph thirty-two (32) of the Amended Complaint

  and demands strict proof thereof.

  33.    Defendant denies the allegations in Paragraph thirty-three (33) of the Amended

  Complaint and demands strict proof thereof.

  34.    Defendant denies the allegations in Paragraph thirty-four (34) of the Amended Complaint

  and demands strict proof thereof.
Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 5 of 12
                                                                      Lopez v. The City of Miami, et al.
                                                          District Court Case No.: 1:20-cv-21387-JEM
                                                                                               Page 5

  35.    Defendant denies the allegations in Paragraph thirty-five (35) of the Amended Complaint

  and demands strict proof thereof.

  36.    Defendant denies the allegations in Paragraph thirty-six (36) of the Amended Complaint

  and demands strict proof thereof.

  37.    Defendant denies the allegations in Paragraph thirty-seven (37) of the Amended

  Complaint and demands strict proof thereof.

  38.    Defendant denies the allegations in Paragraph thirty-eight (38) of the Amended

  Complaint and demands strict proof thereof.

  39.    Defendant denies the allegations in Paragraph thirty-nine (39) of the Amended Complaint

  and demands strict proof thereof.

  40.    Defendant denies the allegations in Paragraph forty (40) of the Amended Complaint and

  demands strict proof thereof.

  41.    Defendant denies the allegations in Paragraph forty-one (41) of the Amended Complaint

  and demands strict proof thereof.

  42.    Defendant denies the allegations in Paragraph forty-two (42) of the Amended Complaint

  and demands strict proof thereof.

  43.    Defendant denies the allegations in Paragraph forty-three (43) of the Amended Complaint

  and demands strict proof thereof.

  44.    Defendant denies the allegations in Paragraph forty-four (44) of the Amended Complaint

  and demands strict proof thereof.

  45.    Defendant denies the allegations in Paragraph forty-five (45) of the Amended Complaint

  and demands strict proof thereof.
Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 6 of 12
                                                                         Lopez v. The City of Miami, et al.
                                                             District Court Case No.: 1:20-cv-21387-JEM
                                                                                                  Page 6

  46.    Defendant denies the allegations in Paragraph forty-six (46) of the Amended Complaint

  and demands strict proof thereof.

  47.    Defendant denies the allegations in Paragraph forty-seven (47) of the Amended

  Complaint and demands strict proof thereof.

  48.    Defendant denies the allegations in Paragraph forty-eight (48) of the Amended Complaint

  and demands strict proof thereof.

  49.    Defendant denies the allegations in Paragraph forty-nine (49) of the Amended Complaint

  and demands strict proof thereof.

  50.    Defendant denies the allegations in Paragraph fifty (50) of the Amended Complain,

  including subparts (a) through (c), and demands strict proof thereof.

  51.    Defendant denies the allegations in Paragraph fifty-one (51) of the Amended Complaint,

  including subparts (a) through (c), and demands strict proof thereof.

  52.    Defendant denies the allegations in Paragraph fifty-two (52) of the Amended Complaint

  and demands strict proof thereof.

  53.    Based upon reasonable investigation, the allegations contained in Paragraph fifty-three

  (53) of the Amended Complaint are unknown to this Defendant and are therefore denied.

  Furthermore, Defendant demands strict proof thereof.

                                        FEDERAL CLAIMS

                                     COUNT I
                          FOURTH AMENDMENT – 42 U.S.C. § 1983
                              EXCESSIVE USE OF FORCE
                              DEFENDANT, JAVIER ORTIZ

  54.    Defendant re-alleges and re-affirms each and every response to Paragraphs one (1)

  through four (4), six (6) through thirty-three (33), and thirty-seven (37) through fifty-three (53)

  (including all subparts) of the Amended Complaint. Defendant denies each and every allegation
Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 7 of 12
                                                                      Lopez v. The City of Miami, et al.
                                                          District Court Case No.: 1:20-cv-21387-JEM
                                                                                               Page 7

  to the extent not previously admitted and demands strict proof thereof. Furthermore, Defendant

  denies any wrongdoing complained of herein.

  55.    Defendant denies the allegations in Paragraph fifty-five (55) of the Amended Complaint

  and demands strict proof thereof.

  56.    Defendant denies the allegations in Paragraph fifty-six (56) of the Amended Complaint

  and demands strict proof thereof.

  57.    Defendant denies the allegations in Paragraph fifty-seven (57) of the Amended

  Complaint and demands strict proof thereof.

  58.    Defendant denies the allegations in Paragraph fifty-eight (58) of the Amended Complaint

  and demands strict proof thereof.

  59.    Defendant denies the allegations in Paragraph fifty-nine (59) of the Amended Complaint

  and demands strict proof thereof.

  60.   Defendant denies the allegations in Paragraph sixty (60) of the Amended Complaint and
  demands strict proof thereof.

                                        COUNT II
                   42 U.S.C. § 1983 MONELL CLAIM-EXCESSIVE FORCE
                               DEFENDANT, CITY OF MIAMI

  61-68. The allegations contained in Count II of the Amended Complaint under the caption

  “Count II 42 U.S.C. § 1983 Monell Claim-Excessive Force Defendant, City of Miami” are not

  directed toward this Defendant. Therefore, no response is required. However, to the extent the

  allegations of Count II may be construed against Defendant Ortiz, Defendant denies the

  allegations in Paragraphs sixty-one (61) through sixty-eight (68) of the Amended Complaint and

  demands strict proof thereof.

                                        STATE CLAIMS

                                           COUNT III
Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 8 of 12
                                                                         Lopez v. The City of Miami, et al.
                                                             District Court Case No.: 1:20-cv-21387-JEM
                                                                                                  Page 8

                                  STATE TORT OF BATTERY
                                 DEFENDANT, JAVIER ORTIZ

  69.    Defendant re-alleges and re-affirms each and every response to Paragraphs one (1)

  through four (4), six (6) through thirty-three (33), and thirty-seven (37) through fifty-three (53)

  (including all subparts) of the Amended Complaint. Defendant denies each and every allegation

  to the extent not previously admitted and demands strict proof thereof. Furthermore, Defendant

  denies any wrongdoing complained of herein.

  70.    Defendant denies the allegations in Paragraph seventy (70) of the Amended Complaint

  and demands strict proof thereof.

  71.    Defendant denies the allegations in Paragraph seventy-one (71) of the Amended

  Complaint and demands strict proof thereof.

  72.    Defendant denies the allegations in Paragraph seventy-two (72) of the Amended

  Complaint and demands strict proof thereof.

  73.    Defendant denies the allegations in Paragraph seventy-three (73) of the Amended

  Complaint and demands strict proof thereof.

                                        COUNT V
                                    STATE TORT CLAIM
                                 DEFENDANT, CITY OF MIAMI

  74-79. The allegations contained in Count V of the Amended Complaint under the caption

  “Count V State Tort Claim Defendant, City of Miami” are not directed toward this Defendant.

  Therefore, no response is required. However, to the extent the allegations of Count V may be

  construed against Defendant Ortiz, Defendant denies the allegations in Paragraphs seventy-four

  (74) through seventy-nine (79) of the Amended Complaint and demands strict proof thereof.

                                       GENERAL DENIAL
Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 9 of 12
                                                                          Lopez v. The City of Miami, et al.
                                                              District Court Case No.: 1:20-cv-21387-JEM
                                                                                                   Page 9

         Defendant denies each and every allegation of the Amended Complaint to the extent not

  previously admitted and demands strict proof thereof.

                                    AFFIRMATIVE DEFENSES

                                       First Affirmative Defense

         As a first affirmative defense, the Defendant asserts that he is entitled to a setoff of all

  payments paid or payable by all collateral sources for all expenses, bills, or other obligations

  incurred as a result of the incident alleged in the Amended Complaint, in accordance with

  Florida Statutes.

                                      Second Affirmative Defense

         As a second affirmative defense, the Defendant asserts that any damages claimed herein

  were caused either in whole or in part by the Plaintiff’s own negligence, wrongdoing, or criminal

  conduct. Accordingly, any damages must be mitigated thereby.

                                       Third Affirmative Defense

         As a third affirmative defense, the Defendant asserts that he did not act in bad faith, with

  malicious purpose, or in a manner exhibiting wanton and willful disregard for human rights,

  safety, or property with regard to the incident at issue.

                                      Fourth Affirmative Defense

         As a fourth affirmative defense, the Defendant asserts that any force utilized during the

  incident alleged in the Amended Complaint was reasonable, necessary, and applied in good faith

  to protect himself, the Plaintiff, and/or others from imminent bodily harm. Furthermore, any

  force or action taken was appropriately implemented to maintain and/or restore discipline.

                                       Fifth Affirmative Defense

         As a fifth affirmative defense, Defendant asserts that Plaintiff’s own conduct was the sole
Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 10 of 12
                                                                            Lopez v. The City of Miami, et al.
                                                                District Court Case No.: 1:20-cv-21387-JEM
                                                                                                    Page 10

   and proximate legal cause of any and all damages allegedly incurred by Plaintiff. Defendant did

   not commit any act which was the legal, direct, or proximate cause of the damages related to

   Plaintiff.

                                       Sixth Affirmative Defense

           As a sixth affirmative defense, the Defendant asserts that qualified immunity applies. The

   Defendant states that his actions were reasonable, proper, legal, and taken pursuant to state law

   and the United States Constitution. Furthermore, the acts complained of occurred within the

   scope of the Defendant’s official duties, and the Defendant had no knowledge that said acts were

   illegal or unconstitutional nor did said acts clearly violate Plaintiff’s rights at the time they were

   committed.

                                      Seventh Affirmative Defense

           As a seventh affirmative defense, Defendant asserts that the arrest and/or detention of the

   Plaintiff was based on probable cause and/or arguable probable cause. Moreover, the Defendant

   had probable cause to arrest Plaintiff based on Defendant’s knowledge and observations at the

   time of the incident alleged.

                                       Eighth Affirmative Defense

           As an eighth affirmative defense, Defendant asserts that the Amended Complaint fails to

   state a cause of action.

                                            JURY DEMAND

           Defendant demands a trial by jury on all issues so triable.
Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 11 of 12
                                                                          Lopez v. The City of Miami, et al.
                                                              District Court Case No.: 1:20-cv-21387-JEM
                                                                                                  Page 11

          I HEREBY CERTIFY that on this 2nd day of December, 2020, I electronically filed the

   foregoing document with the Clerk of the Court using CM/ECF. I also certify that the foregoing

   document is being served this day on all counsel of record or pro se parties identified on the

   attached Service List in the manner specified, either via transmission of Notices of Electronic

   Filing generated by CM/ECF or in some other authorized manner for those counsel or parties

   who are not authorized to receive electronically Notices of Electronic Filing.


                                                MARRERO & WYDLER
                                                Attorneys for Defendant, Ortiz
                                                Douglas Centre, PH-4
                                                2600 Douglas Road
                                                Coral Gables, FL 33134
                                                (305) 446-5528
                                                (305) 446-0995 (fax)

                                                BY __/s/ _Oscar E. Marrero_______________
                                                      OSCAR E. MARRERO
                                                      F.B.: 372714
                                                      oem@marrerolegal.com
                                                      LOURDES E. WYDLER
                                                      F.B.: 719811
                                                      lew@marrerolegal.com
Case 1:20-cv-21387-JEM Document 29 Entered on FLSD Docket 12/02/2020 Page 12 of 12
                                                                      Lopez v. The City of Miami, et al.
                                                          District Court Case No.: 1:20-cv-21387-JEM
                                                                                              Page 12

                                           SERVICE LIST

   David Alan Frankel, Esq.
   FBN: 741779
   Law Offices of David A. Frankel, P.A.
   4601 Sheridan Street, Suite 213
   Hollywood, FL 33021
   (954) 683-0300
   david@bluelotuslaw.com
   paralegal@bluelotuslaw.com
   eservice@bluelotuslaw.com
   Counsel for Plaintiff.

   Henry J. Hunnefeld, Esq.
   FBN: 343811
   Miami City Attorney’s Office
   444 S.W. 2nd Avenue, #945
   Miami, FL 33130
   (305) 416-1826
   (305) 416-1802
   hjhunnefeld@miamigov.com
   Counsel for Defendant The City of Miami
